Citation Nr: 0100123	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-07 975	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to restoration of service connection for a 
thoracic spine disorder, where severance of service 
connection in a July 1947 RO decision is claimed to have been 
clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from July 19, 1943 to October 
1, 1943.  In a July 1947 rating decision, the RO severed 
service connection for a disorder of the veteran's thoracic 
spine.  The veteran did not file a timely appeal of the July 
1947 rating decision.  In February 1998, he submitted a 
written statement, which the RO construed as a request to 
reopen a claim of service connection for a thoracic spine 
disorder.  This appeal arises from an August 1998 rating 
decision, in which the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a thoracic spine disorder.  This 
appeal also arises from a May 1999 rating decision, in which 
the RO determined that the July 1947 rating decision severing 
service connection for the veteran's thoracic spine disorder 
was not clearly and unmistakably erroneous.  The veteran was 
furnished a statement of the case on the issue involving 
clear and unmistakable error (CUE) in November 1999 and he 
appealed that statement of the case in December 1999.  In 
view of the Board's determination involving CUE in the July 
1947 RO decision, the issue involving the submission of new 
and material evidence to reopen a claim for service 
connection for a thoracic spine disorder is rendered moot.  


FINDINGS OF FACT

1.  The RO's rating decision of July 1947, which severed 
service connection for the veteran's thoracic spine disorder, 
did not apply a standard of CUE in the review of the January 
1944 decision granting service connection.  

2.  The January 1944 rating decision granting service 
connection for the veteran's thoracic spine disorder was 
based exclusively on the evidence of record and rating 
judgment.

3.  The July 1947 rating action severing service connection 
for a thoracic spine disorder was completely inconsistent 
with and completely unsupported by the evidence then of 
record.  


CONCLUSION OF LAW

The July 1947 rating decision severing service connection for 
the veteran's thoracic spine disorder was clearly and 
unmistakably erroneous.  Veterans Regulation 1009 (A), (D), 
as in effect November 25, 1945, and May 13, 1947; 38 C.F.R. 
§ 7105 (West 1991 and Supp 2000); 38 C.F.R. § 3.105 (a), (d) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the veteran's service medical records shows that no 
musculoskeletal system defects were noted on the service 
entrance examination in July 1943.  Records of military 
hospital admission, dated in August 1943, show that the 
veteran complained of pain in his back, and he gave a history 
of having fallen from a tree in 1938, fracturing his spine.  
He explained that he had had pain for the past five years, 
and that he had fainted during a drill in early August 1943.  
An x-ray study of the veteran's spine, dated in August 1943, 
included the examiner's impression of a mild dorsal kyphosis, 
with underdevelopment of the mid-dorsal vertebra.  A 
Certificate of Disability for Discharge (CDD), dated in 
September 1943, indicated that the veteran was being 
recommended for discharge due to his inability to march, 
drill, or carry on sustained military activity as a result of 
a back injury.  The CDD further indicated that the veteran 
reported having fallen from a tree and injuring his back in 
1938, prior to service.  He gave a history of having been 
"laid up" for months, and experiencing considerable 
difficulty with his back since that time.  It was reported on 
the CDD that a board of medical officers had found the 
veteran unfit for service as a soldier because of a 
moderately severe, chronic strain in the region of his 
thoracic spine, along with a secondary concussion fracture, 
sustained when he fell out of a tree at home.  The medical 
board concluded that the veteran's thoracic spine disability 
existed prior to service, and was not aggravated by service.  

In a January 1944 rating decision, the RO granted service 
connection for the veteran's chronic thoracic spine disorder 
and assigned a 10 percent rating.  The rating decision was 
signed by rating specialists, including a physician, and the 
rating decision concluded that the veteran's thoracic spine 
disorder was aggravated by service.  

In an April 1945 rating decision, the RO indicated that the 
10 percent rating assigned for the veteran's thoracic spine 
disorder effective October 2, 1943, the day following 
discharge from service, had been reduced to a noncompensable 
rating effective March 1, 1944, based on the veteran's 
failure to report for a VA examination.  

The veteran did report for a VA examination on March 22, 
1945, more than one year after the effective date of 
reduction of the 10 percent rating to a zero percent rating.  
That examination revealed complaints of occasional pain in 
the dorsal spine after excessive lifting.  There was no 
limitation of flexion or pain on flexion.  There was pain on 
extension of the dorsal spine.  There was no tenderness of 
the thoracic spine.  An X-ray revealed flattening and 
anterior angulation of the 7th, 8th, and 9th dorsal vertebral 
bodies with some irregularity of the disc articulating 
surfaces.  The appearance suggested old compression 
fractures.  

The April 1945 rating action continued the non-compensable 
rating for thoracic spine disorder based on the findings on 
the March 22, 1945 VA examination.  

An April 1947 letter from Furman R. Shute, M.D., was 
thereafter associated with the claims folder.  Dr. Shute 
reported the results of an examination of the veteran, but he 
did not opine as to whether the veteran's thoracic spine 
disorder began in service or increased in severity during 
service.  

In a rating board memorandum dated May 2, 1947, the RO 
indicated that it proposed to sever service connection for 
the veteran's thoracic spine disorder under then-existing VA 
regulations (cited in the memorandum as, "R. & P. R-1009-A 
and 1009-D").  The RO concluded that the evidence of record 
did not show that the veteran's thoracic spine disorder was 
caused or aggravated by service.  In a letter to the veteran, 
dated in May 7, 1947, the RO explained that it was proposed 
that service connection be severed for his thoracic spine 
disorder for the reasons cited in the memorandum of May 2nd.  
The RO further indicated that no action would be taken on the 
decision to sever service connection for the veteran's 
thoracic spine disorder until 60 days from the date of the 
May 7th letter, in order to permit the veteran to submit 
additional evidence.  The veteran did not respond to the May 
7, 1947 letter within the 60 day period.

In a July 14, 1947 rating decision, the RO severed service 
connection for a thoracic spine disorder, concluding that the 
disability was not incurred in or aggravated by service.  The 
rating decision indicated that the severance action was taken 
under R. & P. R-1009-A and 1009-D.  The rating decision 
further stated that the veteran had been notified of the 
proposed severance by letter dated May 7, 1947, but he had 
not submitted evidence in rebuttal.  The veteran was notified 
of this rating action by a letter dated July 16, 1947.  He 
did not appeal the severance of service connection.  

In a written statement, dated in February 1998, the veteran 
asserted that his thoracic spine disorder had increased in 
severity.  The RO construed this statement as a request to 
reopen a claim of service connection for a thoracic spine 
disorder.  In the August 1998 rating decision, the RO 
concluded that the July 1947 rating decision severing service 
connection for the veteran's thoracic spine disorder was a 
final decision and that no new and material evidence had been 
submitted to reopen the claim.  In a notice of disagreement 
filed in May 1999, in response to the May 1999 rating 
decision, the veteran contended that no one was discharged 
from service during the middle of World War II except for 
serious disabilities.  He asserted in effect, that his 
discharge from service for medical reasons after only six 
months was the first indication of his thoracic spine 
disorder.  

Analysis

The preservice existence of a thoracic spine disorder 
consisting of residuals of fracture and strain had been 
satisfactorily established by recorded clinical data in 
service medical records at the time of the January 1944 
rating action granting service connection.  

The service medical records reveal that there were 
symptomatic manifestations of the preservice back disorder 
during service, including an episode where the back symptoms 
caused the veteran to faint during a drill in August 1943.  
He was thereafter hospitalized at a military hospital for 
over a month and then discharged from service based on 
disability.  This was obviously sufficient to provide a 
proper basis for a grant of service connection for a thoracic 
spine disorder based on a service aggravation in January 
1944.  The finding of service aggravation was not only based 
on rating judgment, it was based on sound rating judgment.  

At the time service connection was severed for a thoracic 
spine disorder in July 1947, VA X-rays in March 1945 had 
again indicated dorsal vertebral fractures, and the clinical 
findings on VA examination in March 1945 still revealed 
symptomatic manifestations, consisting of pain on extension 
of the thoracic spine.  Dr. Shute's letter in April 1947 
again noted that the back disorder remained symptomatic.  

In Russell v. Principi, 3 Vet. App. 310 (1992), the United 
States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  In Fugo v. Brown, 6 Vet. 
App. 40 (1993), the Court refined and elaborated on the test 
for CUE.  The Court noted that CUE is a very specific and 
rare kind of error.  It is the kind of error of fact or of 
law that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

Pursuant to 38 C.F.R. § 3.105 (2000), service connection will 
be severed only where evidence establishes that the grant of 
service connection was clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  The 
foregoing portion of 38 C.F.R. § 3.105 had its antecedent in 
Veterans Regulation 1009-A and 1009-D.  The RO's letter to 
the veteran, dated May 7, 1947, and the July 1947 rating 
decision, cited Veterans Regulation 1009-A and 1009-D in 
conjunction with severance of service connection for the 
veteran's thoracic spine disorder.  That regulation, as in 
effect on November 26, 1945, stated in part that:

No rating board will reverse or amend, 
except upon new and material evidence, a 
decision rendered by the same or any 
other rating board, or by any appellate 
authority, except where such reversal or 
amendment is clearly warranted by a 
change in law or by a specific change in 
interpretation thereof specifically 
provided for in a VA issue; [p]rovided, 
that a rating board may reverse or amend 
a decision by the same or any other 
rating board where such reversal or 
amendment is obviously warranted by a 
clear and unmistakable error shown by the 
evidence in file at the time the prior 
decision was rendered.  

(The foregoing provision remained in effect after an 
amendment to Veterans Regulation 1009, effective May 13, 
1947.)  

Given the foregoing, it is clear that, at the time of the 
July 1947 rating decision severing service connection for the 
veteran's thoracic spine disorder, VA regulations directed 
that reversal of a rating board decision required the 
submission of new and material evidence, a change in the law 
or in interpretation of applicable law, or CUE in the 
decision being amended.  As herein pertinent, service 
connection could not have been severed in July 1947 in the 
absence of CUE in the January 1944 rating action.  Although 
the RO's memorandum and letter of May  1947, cited Veterans 
Regulation 1009 as the regulation governing the decision to 
sever service connection for the veteran's thoracic spine 
disorder, neither document stated that a CUE standard was 
being applied to review the January 1944 rating decision 
granting service connection.  Nor did either document cite 
any basis whatsoever to support a so called implied 
conclusion that the January 1944 rating action constituted 
CUE.  A reading of the May 1947 memorandum and letter to the 
veteran convinces the Board that the basis for the severance 
of service connection for a thoracic spine disorder was 
solely a difference of opinion as to the probative value of 
the evidence.  Therefore, it is apparent that the required 
CUE standard was not applied by the RO in its July 1947 
rating decision reviewing the January 1944 rating decision.  

Additionally, even if a CUE standard had been applied by the 
RO in its July 1947 rating decision, the evidence then of 
record does not show that the January 1944 rating decision 
was CUE.  The veteran's service medical records indicate that 
the first complaints, diagnoses, and treatment for a thoracic 
spine disorder occurred sometime after the commencement of 
his military service.  While the veteran gave a history in 
service of having injured his back prior to service, and a 
military medical board concluded that his thoracic spine 
disorder pre-existed service and did not increase in severity 
during service, RO rating specialists in January 1944, 
including a physician, reached a different conclusion; 
finding that the veteran's thoracic spine disorder was 
aggravated in service.  The question of whether the veteran's 
thoracic spine disorder increased in severity during service 
is inherently a question of fact about which reasonable minds 
could disagree.  Accordingly, the record does not demonstrate 
that the conclusions of the January 1944 rating decision were 
CUE.  See Russell and Fugo, supra.  

In the absence of application of the required CUE standard in 
the July 1947 rating decision, and in the absence of any 
evidence whatsoever to establish CUE in the January 1944 
rating decision, which was amended in July 1947, the Board 
concludes that the July 1947 rating decision severing service 
connection for the veteran's thoracic spine disorder was 
itself CUE.  Given the conclusion that the July 1947 rating 
decision severing service connection for the veteran's 
thoracic spine disorder was CUE, the Board finds that the 
claim should be granted, and service connection for the 
veteran's thoracic spine disorder should be restored.  In 
reaching this decision, the Board does not intimate any 
opinion as to the appropriate disability rating for the 
veteran's thoracic spine disorder at the time service 
connection was severed.  


ORDER

Restoration of service connection for the veteran's thoracic 
spine disorder based on CUE in a July 1947 rating action 
severing service connection is granted.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

